CONCURRING OPINION ON REHEARING.
GRAVES, Judge.
The original opinion disposed of the case correctly, proceeding on the theory that the question regarding the confession was raised in the trial court. The State's motion for rehearing points out that in the record then before us it did not appear that exception was reserved to the refusal of the trial court to give appellant's requested charge. On correction of the transcript it was shown that such exception was in fact reserved.
It is stated in the opinion on rehearing, "The requested charge sufficiently presents the matter to the trial court and it is properly before us for consideration." No further predicate is needed for our action in overruling the State's motion for rehearing, and general observations in the opinion on rehearing following the quoted statement are thought to be unnecessary to a decision of the question before us and purely dicta.
We agree to the reversal of the judgment and the overruling of the State's motion for rehearing on the ground that the confession *Page 332 
was not voluntary and that the issue was properly raised in the trial court.
Further than that we express no opinion. Other questions suggested in the opinion on rehearing will be considered when and if they arise.